IN THE
                         TENTH COURT OF APPEALS

                                No. 10-19-00309-CV

KRISTIN L. PERRYMAN,
                                                           Appellant
v.

COTTONWOOD BEND RANCH LLC,
WELDON W. ALDERS,
AND TRINITY MATERIALS, INC.,
                                                           Appellees



                          From the County Court at Law
                             Navarro County, Texas
                          Trial Court No. C17-26187-CV


                          MEMORANDUM OPINION


       In four issues, appellant, Kristin L. Perryman Sr., challenges a final judgment

entered in favor of appellees, Cottonwood Bend Ranch, LLC, Weldon W. Alders, and

Trinity Materials, Inc. Because we sustain Perryman’s first issue, we reverse and dismiss

the case.
                                        BACKGROUND

       This dispute pertains to Perryman’s use of a levee roadway to access property he

and his family own. In their first amended petition, appellees alleged that:

       On or about August 31, 2010, or at some unknown time thereafter, Kristin
       Perryman, purporting to act as the President of the Levee Improvement
       District, attempted to give himself the right to use a levee that runs on the
       Property in order to obtain access to property that he or his family owned.
       That right was memorialized in a written document (“the Authorization”),
       a true and correct copy of which is attached hereto as Exhibit A. Plaintiffs
       didn’t learn about the existence or contents of the Authorization until very
       recently.

Appellees sought to remove a cloud on title to the property and requested declarations

from the trial court that: (1) “[t]he Authorization is not valid or enforceable because the

Levee Improvement District was not authorized by its easement to grant Perryman the

Authorization”; (2) “[t]he Authorization is not valid or enforceable because it was not

obtained in connection with a properly noticed and called meeting under Texas Open

Meetings Act”; (3) “[t]he Authorization is not valid or enforceable because there [sic] no

meeting of the Levee Improvement District where the Authorization was approved. It is

a forged government document”; (4) “[t]he Authorization is not valid because Perryman,

acting on behalf of Levee Improvement District, didn’t have the express or implied

authority to execute the Authorization”; (5) “[t]he Authorization is not valid or

enforceable because it violated the Statutes of Frauds”; and (6) “[t]he Authorization is not

valid or enforceable because it was improperly obtained.” Appellees also requested



Perryman v. Cottonwood Bend Ranch LLC, et al.                                          Page 2
temporary and permanent injunctions to prevent Perryman, his successors, assigns, and

others associated with him from entering on or upon appellees’ property.

        After close to a year of litigation, Perryman disclaimed any right or benefit from

the Authorization, and the disclaimer was adopted by the Levee District Board.

Thereafter, appellees filed a traditional motion for summary judgment, arguing that the

Authorization was not valid or enforceable. In their motion, appellees also sought to

permanently enjoin Perryman from using their property to access his property. 1

Perryman filed a response to appellees’ summary-judgment motion, as well as a motion

to dismiss for lack of jurisdiction or, in the alternative, a plea in abatement. 2

        The trial court denied Perryman’s motion to dismiss and plea in abatement.

Subsequently, Perryman filed an unverified motion to recuse. Perryman amended his

motion to recuse three days prior to the hearing on appellees’ summary-judgment motion

and request for injunctive relief.




1In their motion for injunctive relief, appellees noted that: “The attached affidavits identify the properties
owned by each of the Plaintiffs and over which the Levee runs that was referenced in the Authorization.
Since the Authorization is no longer valid or enforceable, the purported right to use the Levee located on
the Plaintiffs’ properties is non-existent.”

2 In response to the motion for summary judgment, Perryman asserted various facts and theories under
which he, and others, had the authority to use the levee road to access private and public property,
including that it was a public road, an easement by necessity, and an easement by prescription. Because of
our disposition of Part 2 of the first issue, we do not reach the issue which challenges the ruling on the
motion for summary judgment.

Perryman v. Cottonwood Bend Ranch LLC, et al.                                                          Page 3
       The trial court denied Perryman’s motion to recuse and, in its final judgment,

granted summary judgment in favor of appellees and permanently enjoined Perryman

from traveling on or upon appellees’ property.

                                         JURISDICTION

       In his first issue, Perryman asserts that the trial court was without jurisdiction to

hear this matter for two reasons. Perryman alleges that jurisdiction lies in Henderson

County, Texas, because this matter concerns the Henderson County Levee District No. 3.

Perryman also argues that the county court at law from which this case is appealed does

not have jurisdiction over matters involving title to real estate.

Standard of Review

       In this issue, Perryman complains about the trial court’s denial of his motion to

dismiss for lack of jurisdiction. Essentially, what Perryman filed was a plea to the

jurisdiction. A plea to the jurisdiction seeks dismissal of a case or a cause of action for

lack of subject-matter jurisdiction. See Harris County v. Sykes, 136 S.W.3d 635, 638 (Tex.

2004); Bland Indep. Sch. Dist. v. Blue, 34 S.W.3d 547, 554 (Tex. 2000). Subject-matter

jurisdiction involves a court’s power to hear a case or cause of action. Tellez v. City of

Socorro, 226 S.W.3d 413, 413 (Tex. 2007) (per curiam). We review the trial court’s ruling

on a plea to the jurisdiction de novo. Tex. Dep’t of Parks & Wildlife v. Miranda, 133 S.W.3d

217, 228 (Tex. 2004). When such a plea challenges the pleadings, we determine if the

pleader has alleged facts that affirmatively demonstrate the court’s jurisdiction to hear


Perryman v. Cottonwood Bend Ranch LLC, et al.                                         Page 4
the case. Id. at 226; see Tex. Ass’n of Bus. v. Tex. Air Control Bd., 852 S.W.2d 440, 446 (Tex.

1993). If the plea to the jurisdiction challenges the existence of jurisdictional facts, we

consider the relevant evidence submitted by the parties when necessary to resolve the

jurisdictional issues raised. Miranda, 133 S.W.3d at 227. If the evidence creates a fact

question regarding the jurisdictional issue, then the trial court cannot grant the plea to

the jurisdiction, and the fact issue will be resolved by the fact finder. Id. at 227-28. If the

relevant evidence is undisputed or fails to raise a fact question on the jurisdictional issue,

the trial court rules on the plea to the jurisdiction as a matter of law. Id. Further, we take

as true all evidence favorable to the non-movant and indulge every reasonable inference

and resolve any doubts in the non-movant’s favor. Id. at 228.

Jurisdiction of the County Court at Law of Navarro County

       In his second argument in this issue, Perryman contends that the County Court at

Law of Navarro County lacked jurisdiction over this dispute because statutory county

courts do not have jurisdiction over matters involving title to real estate. This contention

requires us to examine several provisions of the Government Code, which establish the

jurisdiction of statutory county courts like the County Court at Law of Navarro County.

       In construing a statute, we give effect to the Legislature’s intent, which requires us

to first look to the statute’s plain language. Lippincott v. Whisenhunt, 462 S.W.3d 507, 509

(Tex. 2015); Leland v. Brandal, 257 S.W.3d 204, 206 (Tex. 2008). If that language is

unambiguous, we interpret the statute according to its plain meaning. Lippincott, 462


Perryman v. Cottonwood Bend Ranch LLC, et al.                                            Page 5
S.W.3d at 509; Leland, 257 S.W.3d at 206. We presume the Legislature included each word

in the statute for a purpose and that words not included were purposefully omitted.

Lippincott, 462 S.W.3d at 509; see In re M.N., 262 S.W.3d 799, 802 (Tex. 2008).

       “Navarro County has one statutory county court, the County Court at Law of

Navarro County.” TEX. GOV’T CODE ANN. § 25.1771. As stated above, the jurisdiction of

the County Court at Law of Navarro County is in dispute here.

       Because the jurisdiction of the County Court at Law begins with the jurisdiction of

the county court, our analysis must also begin there.          The general provision for

jurisdiction of a county court, sometimes referred to as a constitutional county court, is

section 26.042 of the Government Code. See TEX. GOV’T CODE ANN. § 26.042. That section

provides jurisdiction over general civil and juvenile matters. See id.

       More important, however, to our analysis are matters over which the

constitutional county courts do not have jurisdiction. In that regard, section 26.043 of the

Government Code sets out, “Civil Matters in Which County Court is Without

Jurisdiction.” Id. § 26.043. Specifically, section 26.043 provides that: “A county court

does not have jurisdiction in . . . a suit for the recovery of land.” Id. § 26.043(8). This

provision has long been determined to prevent the county court from trying any case in

which the title to land is at issue. See Coughran v. Nunez, 133 Tex. 303, 308-09, 127 S.W.2d

885, 888 (1939); Stewart v. Rockdale State Bank, 124 Tex. 431, 434-35, 79 S.W.2d 116, 117




Perryman v. Cottonwood Bend Ranch LLC, et al.                                         Page 6
(1935); Bradley v. Love, 60 Tex. 472, 476 (1883); see also Benavides v. Benavides, 174 S.W. 293,

294 (Tex. Civ. App.—San Antonio 1915, no writ).

       To understand the county court’s jurisdiction is important because it is referenced

in section 25.0003(a) of the Government Code, which is the general jurisdiction statute for

all county courts at law. Specifically, section 25.0003 of the Government Code provides,

in relevant part:

   (a) A statutory county court has jurisdiction over all causes and proceedings,
       civil and criminal, original and appellate, prescribed by law for county courts.

   (b) A statutory county court does not have jurisdiction over causes and
       proceedings concerning roads, bridges, and public highways and the
       general administration of county business that is within the jurisdiction of
       the commissioners court of each county.

   (c) In addition to other jurisdiction provided by law, a statutory county court
       exercising civil jurisdiction concurrent with the constitutional jurisdiction
       of the county court has concurrent jurisdiction with the district court in:

           (1) civil cases in which the matter in controversy exceeds $500 but does
               not exceed $250,000, excluding interest, statutory or punitive
               damages and penalties, and attorney’s fees and costs, as alleged on
               the face of the petition . . . .

Id. § 25.0003 (emphasis added).

       But the Legislature may also grant more expansive or restrictive jurisdiction, as

they did when creating the County Court at Law for Navarro County. Section 25.1772 of

the Texas Government Code further expands the jurisdiction of the County Court at Law

of Navarro County to include the following, among other things:



Perryman v. Cottonwood Bend Ranch LLC, et al.                                             Page 7
   (a) In addition to the jurisdiction provided by Section 25.0003 and other law,
       and except as limited by Subsection (b), a county court at law in Navarro
       County has concurrent jurisdiction with the district court in:

              ...

           (6) disputes ancillary to probate, eminent domain, condemnation, or
           landlord and tenant matters relating to the adjudication and
           determination of land title and trusts, whether testamentary, inter vivos,
           constructive, resulting, or any other class or type of trust, regardless of
           the amount in controversy or the remedy sought . . . .

Id. § 25.1772(a)(6). The Legislature also limited the court’s jurisdiction over some matters.

Section 25.1772 lists four types of cases that the Navarro County Court at Law does not

have jurisdiction of: “(1) suits on behalf of this state to recover penalties or escheated

property; (2) felony cases involving capital murder; (3) misdemeanors involving official

misconduct; or (4) contested elections.” Id. § 27.1772(b). Moreover, section 26.275 of the

Government Code states that: “The County Court of Navarro County has the general

jurisdiction of a probate court, general criminal jurisdiction, and juvenile jurisdiction as

provided by Section 26.042(b) but has no other civil jurisdiction.” Id. § 26.275 (emphasis

added).

       In the instant case, appellees sought: (1) to remove a cloud on title to the property

in question; and (2) various declarations that the Authorization granting an easement was

invalid and unenforceable. Based on appellee’s allegations, it is clear that this suit

involves a question of title to real property over which the County Court at Law of

Navarro County does not have jurisdiction. This is because a plain reading of section


Perryman v. Cottonwood Bend Ranch LLC, et al.                                            Page 8
25.1772 of the Texas Government Code limits the County Court at Law of Navarro

County’s authority to adjudicate and determine land title to landlord and tenant matters,

which are not at issue in this case. See id. § 25.1772(a)(6). Appellees do not cite, nor are

we are of, authority granting jurisdiction to the County Court of Law of Navarro County

to adjudicate a title dispute or to quiet title in these circumstances. Therefore, even taking

as true all evidence favorable to the non-movant and indulging every reasonable

inference and resolving any doubts in the non-movant’s favor, we conclude that the trial

court erred by failing to dismiss appellees’ suit for lack of jurisdiction. See Miranda, 133

S.W.3d at 228. Accordingly, we sustain Perryman’s first issue.

                                                CONCLUSION

       Because we have sustained Perryman’s first issue, which affords him the greatest

relief, we need not address his remaining issues.            See TEX. R. APP. P. 47.1, 47.4.

Furthermore, having sustained Perryman’s first issue, we reverse the trial court’s order

denying Perryman’s motion to dismiss for lack of jurisdiction and the trial court’s final

judgment in favor of appellees and render a judgment of dismissal of the entire case for

lack of subject-matter jurisdiction.




                                                   TOM GRAY
                                                   Chief Justice




Perryman v. Cottonwood Bend Ranch LLC, et al.                                           Page 9
Before Chief Justice Gray,
       Justice Johnson,
       and Senior Justice Davis 3
Reversed and dismissed
Opinion delivered and filed June 30, 2021
[CV06]




3The Honorable Rex Davis, Senior Justice of the Tenth Court of Appeals, sitting by assignment of the Chief
Justice of the Texas Supreme Court. See TEX. GOV’T CODE ANN. §§ 74.003, 75.002, 75.003.

Perryman v. Cottonwood Bend Ranch LLC, et al.                                                     Page 10